Case 1:12-cr-00712-SHS Document 662 Filed 05/31/19 Page 1 of 19

                                                         l USDCSDNY
                                                         t. DOCUMENT
                                                         t,.ELECTRONICALLY FILBD
                                                         •:1 DOC #:                  .   ,
UNITED STATES DISTRICT COURT                               .BATE FILED:            ~ /11 /J q
                                                                    ,.
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                                        12-Cr-712-1 (SHS)
              -against-
                                                        18-Cv-7716 (SHS)
ROGER KEY,
                              Defendant.
                                                        OPINION & ORDER


SIDNEY H. STEIN, U.S. District Judge.
    In 2014, after a two-week trial, a jury convicted Roger Key of six
charges related to drug trafficking and two conspiracies to commit
murder-for-hire. This Court sentenced Key to life imprisonment plus 30
years. The U.S. Court of Appeals for the Second Circuit affirmed. United
States v. Babilonia, 854 F.3d 163 (2d Cir. 2017), cert. denied sub nom. , 138 S.
Ct. 438 (2017). In 2018, Key, acting pro se, timely petitioned the Court to
vacate his sentence through two procedural mechanisms: 28 U.S.C. § 2255
and Federal Rule of Civil Procedure 60(b) and (d). (Doc. Nos. 640, 645.) For
the reasons that follow, petitioner's motions fail to establish that he is
entitled to relief and are therefore denied.
I.   BACKGROUND

    In February 2014, Key was indicted on nine offenses in a superseding
indictment. (Doc. No. 330.) The indictment included charges related to a
narcotics conspiracy involving firearms (Counts I- II), the conspiracy and
attempted murder-for-hire of Matthew Allen-the abusive boyfriend of
Key's lover Aisha Babilonia (Counts III-V)-and the conspiracy and
murder-for-hire of Terry Harrison, a rival drug dealer of Key's (Counts
VI-IX).
   In March 2014, Key proceeded to trial. The government put on a
substantial case revealing that Key became a high-level drug distributor in
Manhattan and the Bronx beginning in 2010, when he was released from a
Case 1:12-cr-00712-SHS Document 662 Filed 05/31/19 Page 2 of 19




period in custody. The government's case also included significant
evidence that Key and others plotted to have Harrison and Allen killed.
The government called 25 witnesses, including six cooperating witnesses.
It introduced wiretap recordings of Key and coconspirators, narcotics
paraphernalia, the gun used in the Allen attempted murder, a GPS device
that coconspirators placed on Allen's car, bank records, phone and cell site
records, and vehicular records. The defense elected not to call any
witnesses. On April 2, 2014, the jury rendered its verdict, convicting Key
on Counts I-VI (the drug trafficking charges, the Allen murder-for-hire
charges, and the conspiracy to commit the Harrison murder-for-hire) and
finding him not guilty on Counts VII-IX (the other Harrison murder-for-
hire charges).
    In March 2015, the Court sentenced Key to life imprisonment on Count
I, 10 years concurrently on Counts III, IV, and VI, five years consecutively
on Count II, and 25 years consecutively on Count V. The Second Circuit
upheld Key's convictions on direct appeal, observing the significant and
substantial evidence at trial against him. Babilonia, 854 F.3d at 181; id. at
173 ("The government called approximately 25 witnesses . . . and
introduced wiretap records and physical records, including narcotics
paraphernalia, a firearm, a photograph of items seized during the Car
Stop, cell site records, phone records, Department of Motor Vehicle
records, and bank records."). The U.S. Supreme Court denied Key's
subsequent petition for a writ of certiorari. Key v . United States, 138 S. Ct.
438 (2017). Within 28 U.S.C. § 2255(f)'s one-year limitation period, Key
filed the present motions. See Rosa v. United States, 785 F.3d 856, 859 (2d
Cir. 2015).
II. DISCUSSION OF KEY'S SECTION 2255 MOTION

    Pursuant to 28 U.S.C. § 2255, the Court may vacate a petitioner's
judgment if it determines "that the sentence imposed was not authorized
by law or otherwise open to collateral attack, or that there has been such a
denial or infringement of the constitutional rights of the prisoner as to
render the judgment vulnerable to collateral attack." 28 U.S.C. § 2255(b).
Petitioner raises three avenues for relief in his Section 2255 motion. First,
he offers myriad rationales for why his trial counsel's representation was




                                       2
Case 1:12-cr-00712-SHS Document 662 Filed 05/31/19 Page 3 of 19




constitutionally inadequate. Next, he maintains that recent Supreme Court
precedent renders one of the statutes that he was convicted of violating
impermissibly vague. Finally, Key asserts that if the Court disposes of
some of the counts against him, it must grant him a new trial on the
remaining charges, due to the prejudicial impact of trying the drug and
murder-for-hire charges simultaneously. As set forth below, none of
petitioner's arguments state plausible claims for relief.
    A. Ineffective Assistance of Counsel
     Key's central argument accuses his trial counsel of inadequate
representation. To succeed on a claim of ineffective assistance of counsel, a
petitioner must show that (1) his counsel performed below an objective
standard of reasonableness and (2) but-for the deficiencies in counsel's
representation, there exists a reasonable probability that the proceeding's
outcome would have differed. Morales v. United States, 635 F.3d 39, 43 (2d
Cir. 2011) (citing Strickland v. Washington, 466 U.S. 668, 688, 692-94 (1984)).
Key must overcome a "strong presumption" that his attorney's conduct
fell within the acceptable range of professional assistance and constituted a
reasonable trial strategy. Weingarten v. United States, 865 F.3d 48, 52 (2d Cir.
2017) (citation omitted); United States v. Nunez-Polanco, 20 F. Supp. 3d 473,
477 (S.D.N.Y. 2014); United States v. Brunshtein, 545 F. Supp. 2d 357, 359-60
(S.D.N.Y. 2008). To satisfy the prejudice prong, Key must demonstrate a
probability that sufficiently undermines confidence in the verdict. Id. Key
fails to show that but-for the alleged deficiencies, considered alone or
cumulatively, his convictions or sentence would have differed.
         1.   Failure to Advise During Plea Negotiations
    First, Key claims that he received ineffective representation during the
plea-bargaining process. "Defense counsel have a constitutional duty to
give their clients professional advice on the crucial decision of whether to
accept a plea offer from the government." Pham v. United States, 317 F.3d
178, 182 (2d Cir. 2003). "Even if the trial itself is free from constitutional
flaw, the defendant who goes to trial instead of taking a more favorable
plea may be prejudiced from either a conviction on more serious counts or
the imposition of a more severe sentence." Lafler v. Cooper, 566 U.S. 156,
166 (2012).




                                       3
Case 1:12-cr-00712-SHS Document 662 Filed 05/31/19 Page 4 of 19




    According to Key, his attorney learned about incriminating cell-site
location information (CSU) evidence the night before trial. (Tr. 1317-18,
1356-63.)1 Because counsel allegedly had not known about this evidence,
he did not investigate it. Thus, the attorney did not adequately advise Key
about the weight of the government's case against him during earlier plea
negotiations. In fact, Key alleges, he does not even recall his "lawyer
advising [him] of the plea offer or what it was." (Doc. No. 660, Second Key
Aff. 11 4.) Had Key known how inculpatory the CSU was, he avers, he
would have "accepted the plea offer extended pre-trial." (Id.; see also Doc.
No. 640, First Key A££. 113.)
     The Court "need not accept ... at face value" Key's uncorroborated
statements that his counsel failed to inform him about the government's
plea offer. Samet v. United States, 559 F. App'x 47, 49 (2d Cir. 2014). His
claim is particularly incredible since the government stated clearly on the
record during a pre-trial conference, at which Key was present, that an
oral plea offer was made and had been rejected. (Doc. No. 380, Hr' g Tr. 2,
76.)
    Regardless, Key cannot establish that he suffered any prejudice. Key
must show a reasonable probability that a plea offer would have been
presented to and accepted by the Court, and that his conviction or
sentence would have been less severe. Fulton v. Graham, 802 F.3d 257, 266
(2d Cir. 2015). "[A] defendant may not rely solely on his own, self-
serving statement post-verdict that he would have accepted a more
favorable plea deal." United States v. Bent, 654 F. App'x 11, 13 (2d Cir.
2016). Thus, Key's promises, alone, that he would have pled are




1 The government disputes this characterization, contending that it produced cell
phone records on a rolling basis beginning in 2012. (Id. at 1358, 1361.) The exchange
Key references involves an exhibit-produced the night prior-about the previously
disclosed CSU evidence, which the government called a demonstrative and the
defense characterized as an improper expert report. (Id . at 1317.) The Court admitted
this exhibit as a demonstrative. (Id . at 1362.)




                                          4
Case 1:12-cr-00712-SHS Document 662 Filed 05/31/19 Page 5 of 19




insufficient. Additional "objective" evidence is required. Raysor v. United
States, 647 F.3d 491, 495 (2d Cir. 2011). 2

     Such evidence "may include a significant sentencing disparity
between the sentence imposed and the sentence that effective counsel
would have obtained for the defendant." Bent, 654 F. App'x at 13. Key
points to the sentence of Ruben Davis, a co-conspirator who pied and
received a 228-month sentence, as a plausible comparator. The
government contends that Davis's plea offer is inapposite, because unlike
Key, Davis faced no charges related to murder-for-hire. (Doc. No. 93.)
Thus, Key received a more punitive pre-trial oral plea offer. Key's
"suggestion that he would have received a sentence similar to those of his
cooperating co-defendants is based on pure speculation, particularly since
he has not demonstrated that he would have cooperated to a degree
satisfactory to the government." Zandi v. United States, 460 F. App'x 51, 52-
54 (2d Cir. 2012) (rejecting, without a hearing, defendant's argument,
based on his sworn affidavit, that he would have accepted a plea offer).
Because Key has not made any showing of "what sentence he would have
received pursuant to a plea agreement," id. at 53, he has not demonstrated
that he experienced prejudice as a result of any deficiencies in his counsel's
representation during plea bargaining.
         2.   Failure to Suppress CSLI

     Next, Key faults his trial counsel for not moving to suppress the CSU,
which the government obtained without a search warrant supported by
probable cause. Four years after Key's trial, the Supreme Court held that
the Fourth Amendment required such a warrant to collect CSLI. Carpenter
v . United States, 138 S. Ct. 2206, 2223 (2018). Although Key may wish that
his attorney had been more prescient, "attorneys are not required to
predict changes in the law." United States v . Carrano, 340 F. Supp. 3d 388,



2Moreover, the Court finds it particularly improbable that Key would have pled with
more knowledge of the CSU given the mountain of evidence against him. See
Babilonia, 854 F.3d at 173 (listing the evidence at Key's trial, including 25 witnesses,
wiretap, bank, phone, and Department of Motor Vehicle records, narcotics
paraphernalia, and a firearm) .




                                           5
Case 1:12-cr-00712-SHS Document 662 Filed 05/31/19 Page 6 of 19




397 (S.D.N.Y. 2018) (rejecting defendant's Strickland argument that his
attorney should have preemptively moved to suppress CSU before
Carpenter was issued).

    Moreover, counsel's lack of objection caused petitioner no prejudice.
"Where defense counsel's failure to litigate a Fourth Amendment claim
competently is the principal allegation of ineffectiveness, the defendant
must also prove that his Fourth Amendment claim is meritorious and that
there is a reasonable probability that the verdict would have been different
absent the excludable evidence in order to demonstrate actual prejudice."
Kimmelrnan v. Morrison, 477 U.S. 365,375 (1986). The government avers that
the CSU evidence was obtained pursuant to orders issued under Section
2703(d) of the Stored Communications Act. The Second Circuit has held
that suppression is not required where law enforcement had collected
CSU in good faith reliance on the then-existing legal regime. See United
States v. Herron, 762 F. App'x 25, 30-31 (2d Cir. 2019); United States v.
Chambers, 751 F. App'x 44, 46-48 (2d Cir. 2018); United States v. Zodhiates,
901 F.3d 137, 143-44 (2d Cir. 2018). In addition, as already discussed, the
significant amount of evidence presented at trial renders a different verdict
implausible even absent the CSLI.
         3.   Failure to Produce Witnesses Named in Opening Statement
     Key is also critical of his trial counsel for promising two witnesses in
his opening remarks and then failing to produce them. In his opening
statement, defense counsel told the jury the evidence would show that
Babilonia received a text message from a man who implied that he had
killed Allen. 3 (Tr. 39-41 (describing the text as stating "let's leave what's in
the grave in the grave because I took care of your biggest headache").) He
also told the jurors they would hear testimony from Michelle Smalls,



3 Key was charged with attempted murder-for-hire of Allen rather than murder-for-
hire itself because the individual tasked with murdering Allen failed to complete his
task in two ways: he shot the wrong person, and that person survived. See United
States v. Babilonia, 687 F. App'x 63, 66 (2d Cir. 2017); Def.-Appellant Babilonia's Br. at
6-7, United States v. Babilonia, No. 14-3739 (2d Cir. Apr. 14, 2015). A few weeks later,
however, Allen was shot and killed. Id. at 7.




                                            6
Case 1:12-cr-00712-SHS Document 662 Filed 05/31/19 Page 7 of 19




whose party promotion business with Key netted him $150,000. (Id. 45-46.)
Over the course of the trial, both Babilonia and Smalls stopped
cooperating with the defense. (Id. at 1442, 1092-93.) Trial counsel asked the
Court to direct the government to grant Babilonia immunity, or to allow
the text message to be admitted through a defense investigator. (Id. at
1443.) The Court recognized its lack of authority to order the government
to immunize a witness, and it excluded the text message on hearsay
grounds. (Id. at 1446, 1452.) With regard to Smalls, although she was
expected to testify at one point (id. at 1204), she never took the stand.
    Key argues that his attorney's actions harmed him in two ways. First,
Key claims that the failure to produce those two witnesses allowed the
jury to draw negative inferences from their absence. In support, he cites
First and Seventh Circuit cases that found prejudice where a critical
witness was named in an opening statement but never appeared. See
United States v. Gonzalez-Maldonado, 115 F.3d 9, 14-15 (1st Cir. 1997) ("If the
defense fails to produce promised expert testimony that is critical to the
defense strategy, a danger arises that the jury will presume that the expert
is unwilling to testify and the defense is flawed. . . . [T]he presumption
formed in the minds of the jury is prejudicial."); Harris v. Reed, 894 F.2d
871, 877-79 (7th Cir. 1990); Anderson v. Butler, 858 F.2d 16, 17-19 (1st Cir.
1988) ("[L]ittle is more damaging than to fail to produce important
evidence that had been promised in an opening."). Key believes that the
witnesses' absences led the jury to disbelieve defense counsel's claims that
another person was responsible for Allen's ultimate murder and that Key
earned substantial legitimate income through party promotions.
Moreover, Key continues, this inability to follow through likely led the
jury to distrust defense counsel in general, tainting the entire trial.
     However, unlike in the cited cases, Babilonia and Smalls' s promised
testimony did not lie at the heart of Key's defense. See United States v.
Mittal, No. 98 CR. 1302, 2000 WL 1610799, at *4 (S.D.N.Y. Oct. 27, 2000)
(contrasting the degree of the omission in that case with the major
missteps in Harris and Anderson). Key was not charged with Allen's
murder-just an earlier conspiracy and botched attempt. Whether a third
person ultimately murdered Allen was not critical to the jury's
determination on whether Key earlier conspired to have Allen killed. In




                                       7
Case 1:12-cr-00712-SHS Document 662 Filed 05/31/19 Page 8 of 19




addition, the jury heard testimony that Key made money promoting
parties, with Smalls or otherwise. (Tr. 1216-17, 1219, 1415-16.) Besides,
engaging in a legitimate business venture is not incompatible with also
having illicit dealings. Key has not shown how the addition of testimony
from Babilonia or Smalls would have created a reasonable probability of
his acquittal. He also has not demonstrated a general diminishment of the
jury's trust in defense counsel- a particularly difficult feat when Key was
acquitted on three counts.
     Petitioner's second argument is that his counsel's conduct deprived
him of his right to testify. According to Key, he prepared his testimony to
align with that of Babilonia and Smalls. When they did not testify, neither
could he, because he was not prepared to offer a different defense. (First
Key Aff. <JI 4.) "[D]efense counsel has a duty to inform the defendant" of
his right to testify, including apprising him "of the benefits and risks of
testifying." Bennett v. United States, 663 F.3d 71, 84 (2d Cir. 2011); United
States v. Siddiqui, 699 F.3d 690, 705 (2d Cir. 2012). A failure to advise can
support a Strickland claim, as long as the defendant can show "a
reasonable probability that [petitioner's] proposed testimony would have
altered the outcome of the trial." Rega v. United States, 263 F.3d 18, 21 (2d
Cir. 2001). Besides the conclusory statement contained in his affidavit, Key
fails to explain how the absence of these two witnesses impacted his
testimony and what his proposed testimony would have included. And
again, these witnesses' proffered testimony does little to exculpate Key.
Petitioner has not demonstrated a reasonable probability that the jury's
verdict would have differed.
         4.   Failure to Ask the Jury to Find Drug Quantity Beyond a
              Reasonable Doubt
   Key claims his counsel was ineffective for failing to ask that the jury
render its findings on the drug quantities implicated in Count I beyond a




                                      8
Case 1:12-cr-00712-SHS Document 662 Filed 05/31/19 Page 9 of 19




reasonable doubt. 4 Because these findings increased the minimum sentence
to mandatory life, he contends the jury had to determine the drug amounts
at issue under the beyond a reasonable doubt standard pursuant to Alleyne
v. United States, 570 U.S. 99 (2013).
    The government correctly observes that the mandatory nature of the
life sentence pursuant to Section 841(b)(l)(A) followed most immediately
from the filing of two prior felony informations. See 21 U.S.C.
§ 841(b)(l)(A) (2010). 5 Key's argument, properly understood, is as follows:
but-for the jury's finding that Key conspired to distribute 280 grams or
more of crack cocaine and 5 kilograms or more of powder cocaine, he
would have been sentenced under Section 841(b)(l)(B) . That provision
contains no requirement mandating a life sentence for a defendant with
two or more prior felony informations. 21 U.S.C. § 841(b)(l)(B) (2010)
(setting a 10-year mandatory minimum for one prior felony drug
conviction). Key also notes that the while the Court charged the jury with
finding the drug quantity unanimously, it did not expressly instruct that
the quantity had to be proven beyond a reasonable doubt. (Tr. 1987-88.)
And the special verdict form did not specify standards of proof.
    Yet, the Court did repeatedly task the jury with finding that the
government proved its case beyond a reasonable doubt. (E.g., id. at 1942,
1945-47, 1949.) When instructing the jury on Count I specifically, the Court
directed the jury to determine whether the alleged conspiracy, if found
beyond a reasonable doubt, involved cocaine or crack cocaine beyond a
reasonable doubt. (Id. 1973-87.) When juries are charged with deciding the
amount of drugs involved in an offense and also receive numerous


4 Key also asserts that the Court violated his rights in this regard, but that claim is
procedurally defaulted. He did not raise this argument on direct appeal and has
established neither cause, prejudice, nor actual innocence. See, e.g., Gupta v. United
States, 913 F.3d 81, 84 (2d Cir. 2019). Petitioner' s ineffective assistance of counsel
claim, though, may be raised for the first time on collateral review. See, e.g., Harrington
v. United States, 689 F.3d 124, 129 (2d Cir. 2012).
5The First Step Act of 2018 lowered the mandatory minimums required under this
provision, but those changes are not retroactive. Pub. L. No. 115-391, § 401(a)(2), (c),
132 Stat. 5194.




                                             9
Case 1:12-cr-00712-SHS Document 662 Filed 05/31/19 Page 10 of 19




instructions about the government's burden of proof, they are presumed to
understand that they are obligated to find the quantities under that
standard. See United States Delarosa, 314 F. App'x 331, 332-33 (2d Cir. 2008);
accord United States v. Rivera-Ruperto, 852 F.3d 1, 11-12 (1st Cir. 2017);
United States v. Barbour, 393 F.3d 82, 89 (1st Cir. 2004). In the context of the
entire charge, the jury undoubtedly understood that its quantity
determination had to be proven beyond a reasonable doubt. Key fails to
explain how any objection by his trial counsel to expressly include that
language in the charge would have been reasonably likely to impact the
verdict.
         5.   Failure to Object to Prior-Offender Sentencing Enhancement
   Key challenges the mandatory nature of his life sentence on another
ground: he believes his attorney should have objected to the Section
841(b)(l)(A) second-offender sentencing enhancement. When a person is
convicted of narcotics distribution pursuant to Section 841(a), with the
quantities of controlled substances outlined in subsection (b)(l)(A), a life
sentence must be imposed if the defendant has "two or more prior [final]
convictions for a felony drug offense." 21 U.S.C. § 841(b)(l)(A) (2010).
Before trial, the government filed two prior felony informations pursuant
to 21 U.S.C. § 851. (Doc. Nos. 355, 366.) Had only one prior felony
information been filed, the statutory mandatory minimum on Count I
would have been 20 years. 21 U.S.C. § 841(b)(l)(A) (2010). Petitioner
argues that the offense specified in one of the prior felony informations did
not qualify as a "felony drug offense" for purposes of Section 841. Thus, he
says, the enhanced penalty was improperly applied, and his attorney was
ineffective for not objecting.
    In 1995, Key was convicted in New York State court of three counts of
criminal sale of a controlled substance in the third degree, in violation of
New York Penal Law§ 220.39. Key argues that Section 220.39 criminalizes
a broader category of conduct than the generic definition of a "felony drug
offense" for purposes of Section 841, rendering the use of the second prior
felony information to enhance his sentence improper.
   Petitioner grounds his argument on Mathis v. United States, 136 S. Ct.
2243 (2016), decided after briefing but before oral argument in his direct




                                       10
Case 1:12-cr-00712-SHS Document 662 Filed 05/31/19 Page 11 of 19




appeal. Mathis clarified and affirmed the existing analytical approach to
determine whether an offense constitutes a "violent felony," for which
prior convictions carry a mandatory minimum under the Armed Career
Criminal Act (ACCA). Under that rule, the "categorical" approach, a past
crime can serve as an ACCA predicate only if its elements are the same as
or narrower than the elements of the generic version of the listed offense.
Id. 2247. The "categorical" approach applies to indivisible statutes, which
set out a single set of elements to define a single crime. Id. at 2248. For a
statute that lists elements in the alternative, defining multiple crimes, a
modified categorical approach must be taken, under which the particulars
of the past conviction come into play. Id. at 2249. Mathis clarified that
where statutes list different factual means of committing a single element,
the statute remains indivisible and the categorical approach is the correct
one. Id. at 2253, 2256. In support of his theory, Key also relies on Harbin v.
Sessions, 860 F.3d 58 (2d Cir. 2017), in which the Second Circuit determined
that a conviction for criminal sale of a controlled substance in the fifth
degree, in violation of New York Penal Law§ 220.31, did not constitute-
under the categorical approach- an "aggravated felony" for purposes of
the Immigration and Nationality Act. Id. at 63-68.
    Even assuming arguendo that the categorical analysis is appropriate
and applicable to New York Penal Law§ 220.39, that statute's elements do
not exceed the elements of the generic "felony drug offense." Section
220.39 criminalizes "knowingly and unlawfully sell[ing]" one of a list of
types of substances. 6 Under the categorical approach, the elements are: (1)
knowingly and (2) unlawfully (3) selling (4) a substance that satisfies one
of those categories. Cf Harbin, 860 F.3d 64-65. The definition of a "felony
drug offense" as used in Section 841(b)(l)(A) can be found in 21 U.S.C. §
802(44). See Burgess v. United States, 553 U.S. 124, 126 (2008). Section 802(44)
defines a felony drug offense according to two terms: (1) that it "is
punishable by imprisonment for more than one year"; and (2) that it




6Section 220.39 has been amended since Key's convictions in January 1995. 1995 N.Y.
Sess. Laws Ch. 75, § 7. (Doc. No. 366.) However, those changes do not affect the types
of substances enumerated. See id.




                                         11
Case 1:12-cr-00712-SHS Document 662 Filed 05/31/19 Page 12 of 19




"prohibits or restricts conduct relating to narcotic drugs, marilmana,
anabolic steroids, or depressant or stimulant substances."
    On the first prong, Key was sentenced on these state charges to one to
three years' imprisonment. (Doc. No. 366.) For the second, Key relies on
Harbin's observation that the state law at issue there treated chorionic
gonadotropin as a controlled substance, while the federal law at issue did
not. 860 F.3d at 68. Harbin, however, involved federal and state statutes
that meaningfully differ from those involved in this case. Here, New York
law criminalizes the knowing and unlawful sale of narcotic drugs,
stimulants, hallucinogenic substances, LSD, methamphetamines, and
phencyclidine. N.Y. Penal Law § 220.39. Under Section 802(44), a felony
drug offense involves "narcotic drugs, marihuana, anabolic steroids, or
depressant or stimulant substances," which include all of the controlled
substances named in the state statute. 21 U.S.C. § 802(44), (9), (16), (17),
(41). "By the plain terms of the relevant statutes, someone who has been
previously convicted of violating§ 220.39(1) of the New York Penal Law is
someone who has 'a prior conviction for a felony drug offense' under §
851. There is no need to employ the 'modified categorical approach' .... "
Williams v. United States, Nos. 03-cr-795, 14-cv-4055, 2017 WL 2389580, at *6
(E.D.N.Y. June 1, 2017) (rejecting petitioner's claim that his conviction
under New York Penal Law§ 220.39 could not serve as a predicate for the
prior-offender enhancement); see also Reeves v. United States, No. 96 CR 325,
2008 WL 4921764, at *3 (S.D.N.Y. Oct. 3, 2008) (striking down petitioner's
argument that New York convictions for the criminal sale of a controlled
substance in the third degree, with sentences of one-to-three years, did not
 qualify as a "felony drug offense" under Section 802(44)).
    Thus, a violation of New York Penal Law§ 220.39 constitutes a felony
drug offense that can serve as a predicate for the second-offender
sentencing enhancement. Cf United States v. Roman, 464 F. App'x 32, 35 (2d
Cir. 2012) (finding that a "conviction for violation of New York Penal Law
§ 220.16(1) plainly qualifies as a felony drug offense under the categorical
approach," where that law for criminal possession of a controlled
substance in the third degree contains a similar list to Section 220.39).
Because Key's argument fails on the merits, he cannot establish any
prejudice caused by counsel's omission of this argument at sentencing.




                                     12
Case 1:12-cr-00712-SHS Document 662 Filed 05/31/19 Page 13 of 19




    B.   Impact of Johnson on Section 924(c) Conviction
    In the wake of recent Supreme Court precedent finding similar
statutory language unconstitutionally vague, Key asks the Court to vacate
his conviction under Count V for violating 18 U.S.C. § 924(c): possessing,
using, or carrying a firearm during "any crime of violence or drug
trafficking crime." 18 U.S.C. § 924(c)(l)(A). The indictment set forth that
firearms charge in connection with Counts III and IV, which charged,
respectively, conspiracy to commit murder-for-hire and attempted
murder-for-hire. See 18 U.S.C. §§ 1958, 2. Section 924(c) defines a "crime of
violence" as a felony that "(A) has as an element the use, attempted use, or
threatened use of physical force against the person or property of another"
(the force clause) or "(B) that by its nature, involves a substantial risk that
physical force against the person or property of another may be used in
the course of committing the offense" (risk-of-force or residual clause). 18
U.S.C. § 924(c)(3).
    The Supreme Court has struck down as unconstitutionally vague other
statutes' risk-of-force clauses containing similar language. Sessions v .
Dimaya, 138 S. Ct. 1204, 1223 (2018) (striking the residual clause of 18
U.S.C. § 16(b)); Johnson v. United States, 135 S. Ct. 2551, 2563 (2015) (same
for 18 U.S.C. § 924(e)(2)(B)(ii) of the Armed Career Criminal Act). Key
anticipates that Section 924(c)(3)'s risk-of-force clause suffers from the
same infirmity, an issue presently under consideration by the Supreme
Court. United States v. Dav is, No. 18-431 (2019). He argues for vacating the
conviction because one of the predicate acts-Count Ill's conspiracy
charge-does not qualify as a crime of violence under the force clause.
Although attempted murder-for-hire does, the jury did not return a special
verdict unanimously tying Count IV to the Section 924( c) conviction. See In
re Gomez, 830 F.3d 1225, 1227-28 (11th Cir. 2016).

    Key's claim is procedurally defaulted. Johnson, decided on June 2015,
 was issued prior to Key filing his appellate brief in January 2016. Def.-
 Appellant Key's Br., United States v. Key, No. 15-1057 (2d Cir. Jan. 29,
 2016). Yet he did not raise the Johnson argument. Thus, his argument is
 defaulted. See Mayes v. United States, Nos. 1:12-CR-0385, 1:17-CV-6789,
 2018 WL 4558419, at *4 (E.D.N.Y. Sept. 21, 2018) (finding a similar




                                      13
Case 1:12-cr-00712-SHS Document 662 Filed 05/31/19 Page 14 of 19




argument likely procedurally barred where petitioner failed to raise the
argument in his direct appeal, filed after Johnson was decided); Forman v.
United States, Nos. 16 Civ. 5185, 15 Cr. 237, 2017 WL 1434477, at *2
(S.D.N.Y. Apr. 20, 2017) (finding procedural default where similar
argument was not raised on direct appeal); cf Banal-Ramos v. United States,
Nos. 09cr498, 16cv3791, 16cv6522, 2018 WL 1441357, at *3 (S.D.N.Y. Mar.
22, 2018) (holding that petitioner's Johnson argument was defaulted when
not raised in her direct appeal). That is, unless he can show good cause to
excuse the default and resulting prejudice or actual innocence. Gupta, 913
F.3d at 84; Zhang v. United States, 506 F.3d 162, 166 (2d Cir. 2007). Contrary
to Key's assertion, '" actual innocence' means factual innocence, not mere
legal insufficiency." Bousley v. United States, 523 U.S. 614, 623 (1998); see
also United States v. Thorn, 659 F.3d 227, 234 (2d Cir. 2011). Even accepting
Key's contention that his appellate counsel's ineffectiveness for not raising
this issue on direct appeal suffices to show cause, see Morales v. United
States, 651 F. App'x 1, 5 (2d Cir. 2016), petitioner suffered no prejudice,
because his Johnson argument fails under controlling Second Circuit
precedent. While recognizing the similarities of the statutes involved in
Johnson and Dimaya, the Second Circuit has determined that Section
924(c)'s risk-of-force clause does not suffer from the same constitutional
flaws as its statutory cousins. United States v. Barrett, 903 F.3d 166, 175-77
 (2d Cir. 2018).
    C.   Retroactive Misjoinder
    Key argues that if the Court vacates the charges related to the alleged
 murders-for-hire (Counts III-VI), then the Court should vacate the
 narcotics offenses (Counts I-II).
     "Retroactive misjoinder" exists when later developments, such as the
 reversal of some of defendant's counts of conviction, render the initial
 joint pursuit of the charges improper. United States v. Hamilton, 334 F.3d
 170, 181 (2d Cir. 2003). To qualify for a new trial on this ground, a
 defendant must demonstrate compelling prejudice. Id. at 181-82. One
 avenue to meet this burden is to show a prejudicial spillover from
 evidence that was used to obtain a later-vacated conviction. Id. at 182. To
 determine whether such spillover existed, the Court undertakes a three-




                                      14
Case 1:12-cr-00712-SHS Document 662 Filed 05/31/19 Page 15 of 19




part inquiry, considering: (1) whether the evidence supporting the
vacated count would inflame the jury into convicting on other counts; (2)
whether the vacated and remaining counts were similar; and (3) the
strength of the government's remaining evidence. United States v. Jones,
482 F.3d 60, 78 (2d Cir. 2006). Key claims prejudicial spillover because the
murder-for-hire charges were significantly more egregious and
inflammatory than the drug charges, and the government's case centered
on evidence relating to those conspiracies. Because the Court is not
vacating Key's conviction on any counts, this argument is foreclosed-just
as it was on petitioner's direct appeal. Babilonia, 854 F.3d at 174 n.8.
    D. Evidentiary Hearing and Appointment of Counsel
     Finally, Key requests an evidentiary hearing and the appointment of
counsel. A petitioner is entitled to an evidentiary hearing-except where
"the motion and the files and records of the case conclusively show that
the prisoner is entitled to no relief." 28 U.S.C. § 2255(b). In particular,
"when the judge who tried the underlying proceedings also presides over
a§ 2255 motion, a full-blown evidentiary hearing may not be necessary."
Raysor, 647 F.3d at 494. "To warrant a hearing, the motion must set forth
specific facts supported by competent evidence, raising detailed and
controverted issues of fact that, if proved at a hearing, would entitle him to
relief." Gonzalez v. United States, 722 F.3d 118, 131 (2d Cir. 2013).
    No evidentiary hearing is necessary here because Key has not raised
any plausible claim for relief. See Puglisi v . United States, 586 F.3d 209, 213
(2d Cir. 2009). Petitioner has not put forth factual allegations that could
overcome the substantial record to show he has "suffered prejudice from
any hypothetical ineffective assistance of counsel." United States v.
Huggins, Nos. 13-Cr-155, 18-Cv-5433, 2019 WL 697293, at *5 (S.D.N.Y. Feb.
20, 2019). Moreover, Key's remaining claims for relief are foreclosed as a
matter of law.
     Because Key's request for an evidentiary hearing is denied, the Court
is not required to appoint counsel. Nappy v. United States, Nos. 13 CV 5888,
94 CR 656, 2013 WL 6405171, at *1 (S.D.N.Y. Dec. 5, 2013); see also Quinones
v. United States, 637 F. App'x 42, 45 n.4 (2d Cir. 2016). Although the Court
has the discretion to appoint counsel if "the interests of justice so require,"




                                       15
Case 1:12-cr-00712-SHS Document 662 Filed 05/31/19 Page 16 of 19




18 U.S.C. § 3006A(a)(2)(B), that is not the case here, where Key's claims
lack merit. See, e.g., Mason v. United States, Nos. 04 Civ. 2198, S 17 96 CR
126, 2009 WL 1250158, at *2-*3 (S.D.N.Y. May 6, 2009). Key's application
for appointment of counsel is denied.

Ill.   DISCUSSION OF KEY'S RULE   60 MOTION

     In addition to his habeas petition, Key has filed a motion for relief
pursuant to Federal Rule of Civil Procedure 60(b) and (d). Pursuant to
Rule 60(b), a court may relieve a party from a final judgment on grounds
such as an opposing party's fraud, a void judgment, or "any other reason
that justifies relief." Fed. R. Civ. P. 60(b)(3), (4), (6). A Rule 60(b) motion for
relief as a result of fraud must be made within one year after the entry of
judgment. Fed. R. Civ. P. 60(c)(l). However, Rule 60(b)(4) and (6) motions
need only be made within a "reasonable time." Id. Rule 60(d) also allows a
court, without any time constraint, to entertain an independent action for
relief from a judgment or to set aside a judgment for fraud on the court.
Fed. R. Civ. P. 60(d)(l), (3).
     A district court has discretion in deciding whether to grant a Rule
60(b) motion. Pena v. United States, 334 F. Supp. 3d 578,580 (S.D.N.Y. 2018).
For relief pursuant to Rule 60(b )(3), a movant must show, by clear and
convincing evidence, that the opposing party's fraud or misconduct
prevented him from fully and fairly presenting his case. Koch v. Pechota,
632 F. App'x 24, 26 (2d Cir. 2016); State St. Bank & Tr. Co. v. Inversiones
Errazuriz Limitada, 374 F.3d 158, 176 (2d Cir. 2004). A judgment is void
pursuant to Rule 60(b)(4) only if the court lacked personal or subject
matter jurisdiction, or if it acted in a manner inconsistent with due process.
City of N. Y. v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 138 (2d Cir. 2011);
Chen v. United States, Nos. 03-CR-734-4, 12-CV-3904, 2016 WL 519617, at *3
(S.D.N.Y. Feb. 3, 2016). Relief under Rule 60(b)(6) is only warranted under
"extraordinary circumstances" or "extreme hardship." Harris v. United
States, 367 F.3d 74, 81 (2d Cir. 2004) (citation omitted); see also Chen, 2016
WL 519617, at *3.

    To obtain relief under Rule 60(d), movants must (1) establish that they
lack another available or adequate remedy; (2) demonstrate that they did
not cause the situation for which they seek equitable relief; and (3) show a




                                        16
Case 1:12-cr-00712-SHS Document 662 Filed 05/31/19 Page 17 of 19




recognized ground- like fraud, accident, or mistake-for the equitable
relief. In re Hoti Enters., L.P., 549 F. App'x 43, 44 (2d Cir. 2014). Because
such relief is only available to prevent "a grave miscarriage of justice," any
alleged fraud on the court must seriously undermine the integrity of the
previous adjudication and must be established by clear and convincing
evidence. LinkCo, Inc. v. Naoyuki Akikusa, 367 F. App'x 180, 182 (2d Cir.
2010); King v. First Am. Investigations, Inc., 287 F.3d 91, 95 (2d Cir. 2002).
    The thrust of Key's Rule 60 motion centers on the allegedly improper
execution of the Oath of Office and Appointment Affidavit ("OOAA") by
one of the prosecutors. Specifically, the copy that Key received pursuant to
FOIA of the OOAA for Assistant U.S. Attorney (AUSA) Abigail Kurland
was neither signed nor notarized. (Doc. No. 645, Ex. C.) Thus, Key argues,
Kurland' s participation in the case tainted the prosecution. In particular,
he contends that her presence in front of the grand jury, despite her lack of
authorization to serve as an attorney for the government, requires
dismissal of the indictment. See Fed. R. Crim. P. 6(d)(1) (only allowing to
be present while the grand jury is in session government lawyers,
witnesses, interpreters, and court reporters); United States v. Pignatiello, 582
F. Supp. 251 (D. Colo. 1981). But see United States v. Kilpatrick, 821 F.2d
1456, 1468 (10th Cir. 1987) (rejecting any "per se rule of dismissal for Rule
6(d) violations" absent prejudice).
     First, Key's motion, filed in November 2018, is untimely to the extent
he relies on Rule 60(b )(3). He made this motion over three years after this
Court entered its judgment in March 2015. Rule 60(c)(1) makes no
exceptions for the pendency of the appellate process. Scholastic Inc. v .
Stouffer, 217 F. App'x 15, 16 (2d Cir. 2007) ("The filing of an appeal does
not toll the one-year time period within which a Rule 60 motion alleging
fraud or newly discovered evidence must be filed."); Tavarez v. United
States, No. 96 CR. 895, 2010 WL 2102636, at *2 (S.D.N.Y. May 18, 2010)
("[T]he time taken for an appeal does not toll the running of [the Rule
60(c)(1)] limitation period.").
    The Court may also dismiss Key's Rule 60 motion on its merits.
Despite Key's accusations, the government offers a simple and innocuous
explanation: the OOAA provided to Key pursuant to FOIA was partially




                                       17
Case 1:12-cr-00712-SHS Document 662 Filed 05/31/19 Page 18 of 19




redacted. In its reply to Key's records request, the Executive Office for
United States Attorneys specified that portions of records were withheld
pursuant to the "(b)(6)" exemption. (Doc. No. 645, Ex. B, at 1.) That
exemption applies to personnel and similar files that, if disclosed, "would
constitute a clearly unwarranted invasion of personal privacy." 5 U.S.C. §
552(b)(6). (Id. at 3.) In Kurland's appointment affidavit, someone
handwrote "b6" on the signature lines for the appointee and officer. (Doc.
No. 645, Ex. C.) The government's explanation-that these lines were
redacted in white and then labeled with the applicable FOIA exemption -
seems far more plausible than Key's baseless speculations. Key replies that
the human resources specialist who allegedly signed the OOAA was not
authorized to do so, but he lacks support for this bald assertion. Key offers
no evidence that the human resources specialist was not a notary or an
employee otherwise delegated the authority to administer the oath. See
U.S. Office of Personnel Management, Guide to Processing Personnel
Actions,    ch.    3, 3-19 (2017), https://www.opm.gov/policy-data-
oversight/data-analysis-documentation/personnel-
documentation/processing-personnel-actions/gppa03.pdf.
    Key has not presented sufficient evidence demonstrating that
Kurland' s OOAA was improperly executed-let alone that he was
prevented from presenting a full defense, that the integrity of his trial or
sentencing were undermined, or that the Court lacked jurisdiction over his
prosecution, which was led by a team of AUSAs. Key's Rule 60(b) and (d)
motion is denied.




                                      18
Case 1:12-cr-00712-SHS Document 662 Filed 05/31/19 Page 19 of 19




IV. CONCLUSION

     Because petitioner has not stated a claim for relief pursuant to either
28 U.S.C. § 2255 or Rule 60, Key's motions are denied. Since he has not
made a substantial showing of a constitutional injury, a certificate of
appealability will not issue. See 28 U.S.C. § 2253(c)(2); Lucidore v. N. Y. State
Div. of Parole, 209 F.3d 107, 111-13 (2d Cir. 2000). Additionally, the Court
certifies that any appeal from the Order would not be taken in good faith.
See 28 U.S.C. § 1915(a)(3); Coppedge v. United States, 369 U.S. 438, 444-45
(1962).


Dated: New York, New York
        May 31, 2019




                                        19
